— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered July 21, 1983, convicting him of burglary in the first *656degree, burglary in the second degree, criminal use of a firearm in the first degree (two counts), criminal use of a firearm in the second degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.